UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1373



LUCHO HUMBERTO YOUNGS,

                                              Plaintiff - Appellant,

          versus


EDWARD REILLY; JOANN L. KELLY; ANNAMARIA HAJ;
EDWARD ALLEN; DOMINIC PITTELO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1112-1)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucho Humberto Youngs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lucho Humberto Youngs, a federal prisoner, appeals the

district court’s order dismissing as moot his petition filed under

28 U.S.C. § 2241 (2000).   Because Youngs failed to challenge on

appeal the ground on which the district relied to dismiss the

petition, he has waived appellate review of that issue.      See 4th

Cir. R. 34(b) (“The Court will limit its review to the issues

raised in the informal brief.”).   Accordingly, we affirm.    We deny

Youngs’ motions for appointment of counsel and for production of

documents and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                              - 2 -